Citation Nr: 0124672	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-06 576	)	DATE
	)
	)


THE ISSUE

Whether a February 6, 1998, decision of the Board of 
Veterans' Appeals (Board) which denied service connection for 
hearing loss was clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The moving party served on active duty from January 1943 to 
February 1946.

This motion arises before the Board from a motion by the 
veteran asserting that a February 6, 1998, Board decision 
that denied service connection for hearing loss was clearly 
and unmistakably erroneous.  The underlying claim arose on 
appeal from the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board notes that the moving party has submitted a notice 
of disagreement to the June 1995 denial of entitlement to 
service connection for bilateral tinnitus.  The moving party 
has also submitted a notice of disagreement to the May 1997 
denial of entitlement to service connection for Meniere's 
syndrome.  The record does not reflect that the RO has issued 
a statement of the case in response to those notices of 
disagreement.  Inasmuch as there is no underlying appeal 
currently before the Board, a remand is not appropriate.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding that 
remand was required where the appellant had submitted a 
notice of disagreement with an issue denied in the decision 
underlying the current appeal).  Accordingly, the RO is being 
advised by separate letter of the notices of disagreement and 
the need to issue a statement of the case.



FINDING OF FACT

The February 6, 1998, Board decision that denied service 
connection for hearing loss did not involve an error that 
manifestly changed the outcome.



CONCLUSION OF LAW

The February 6, 1998, Board decision that denied entitlement 
to service connection for hearing loss was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
Supp. 2001); 38 C.F.R. § 3.105, 20.1400-1411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind or 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for that error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a) (2000).  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b) (2000).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2000).  The 
regulations list examples of situations that are not clear 
and unmistakable error:  (1) A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) The Secretary's failure to fulfill the duty to 
assist; and (3) A disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2000).  Clear 
and unmistakable error also does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2000).

The statutes and regulations in effect at the time of the 
February 6, 1998, Board decision provided.  then as now, that 
service connection would be established for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  
Disability that was proximately due to or the result of a 
disease or injury incurred in or aggravated by service would 
also be service-connected.  38 C.F.R. § 3.310 (2000).  
Service connection would also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  Other organic diseases of 
the nervous system were chronic diseases with a presumptive 
period of one year.  38 C.F.R. §§ 3.307, 3.309 (1997).

In addition, the law provided that in the case of any veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991).

The evidence at the time of the February 6, 1998, Board 
decision showed that the veteran served on active duty from 
January 1943 to February 1946.  The service medical records 
were negative for complaints, findings or diagnoses of 
hearing loss in service.  The veteran's January 1943 entrance 
examination found whispered voice hearing testing was 15/15 
bilaterally.  His February 1946 separation examination found 
both whispered voice and spoken voice hearing testing was 
15/15 bilaterally.

Henry Ford Hospital records dated from June 1960 to February 
1996 show that the veteran was seen in June 1960 reporting 
three dizzy spells in the last three and one-half weeks.  He 
reported that he first had dizziness in 1949.  He indicated 
that he had no loss of hearing.  Examination of the ears, 
nose and throat was essentially negative.  Both auditory 
canals were clean and the drums were intact.  On audiological 
evaluation in June 1960, pure tone thresholds, in decibels, 
were as follows:




HERTZ


500
1000
2000
4000
RIGHT
-5
0
5
15
LEFT
-10
5
-5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner indicated that the audiogram showed essentially 
normal hearing with good speech reception and good speech 
discrimination.  The impression was Meniere's disease.

On examination in February 1966, the veteran reported some 
tinnitus bilaterally and dizziness.  Examination of the ear 
canals and drums was normal.  The examiner indicated that the 
tuning fork test was normal and threshold and discrimination 
appeared grossly normal, slightly reduced on the right.  A 
March 1966 entry noted that the veteran was seen for re-check 
of his hearing and that hearing was normal with no loss and 
good speech discrimination.  On audiological evaluation in 
March 1966, pure tone thresholds, in decibels, were as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
-5
0
10
20
LEFT
-5
5
-5
10

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and of 94 percent in the left 
ear.

An April 1995 Munson Medical Center examination report shows 
that the veteran was seen for a hearing evaluation.  He 
reported a long-standing hearing loss dating back to his 
military service.  He reported noise exposure in the gunnery 
area.  He also reported that he experienced dizziness and 
tinnitus.  He indicated that he had no noise exposure since 
his military experience.  He reported that he had obtained a 
hearing aid ten years earlier.  On audiological evaluation in 
April 1995, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
85
90
90
LEFT
5
10
35
65
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that test results revealed normal hearing 
thresholds in the low and mid frequencies but that the right 
ear exhibited a mild sloping to profound sensorineural 
hearing loss and the left ear exhibited a mild sloping to 
severe high frequency hearing loss.

In May 1995, the veteran submitted a statement indicating 
that he was treated for loss of balance in 1947 or 1948 at 
St. Joseph Mercy Hospital.  He stated that at the time, the 
doctor indicated that he thought the problem was caused by 
proximity to thirty-eight and forty millimeter guns over two-
year period with no ear protection.  The veteran stated that 
his local doctor was Dr. Stageman and he was retired.  He 
indicated that Dr. Stageman referred him to Ford Hospital 
where a diagnosis of Meniere's disease was rendered.  He also 
noted that his physician for the previous 30 to 35 years was 
Dr. Overy.

In a May 1995 statement, Donald C. Overy, M.D., indicated 
that he observed deafness in the veteran in 1964 on his first 
examination.  Dr. Overy stated that he understood that the 
condition had pre-existed since the veteran's military 
service in World War II and was the result of exposure to 
high intensity "you" fire.

In June 1995, the veteran submitted lay statements of two 
service comrades, T.C. and J.B. who each indicated that they 
served with the veteran aboard the U.S.S. Mobile and the 
veteran was exposed to noise of gunfire during service.

A May 1995 statement of O. Scott Lauter, M.D. indicated that 
the veteran was under his care.  Dr. Lauter stated that the 
veteran suffered from chronic ear problems related to his 
exposure to a loud noise as a gunner in the Navy during World 
War II.  It was noted that he had chronic disequilibrium and 
hearing loss.

In July 1997, Dr. Overy submitted a statement indicating that 
he had retired five years earlier and that no clinical 
records of the veteran could be reproduced.  Dr. Overy stated 
that he testified to the accuracy of an attached summary of 
treatment prepared by the veteran.  Attached was a statement 
prepared by the veteran indicating that its purpose was to 
provide a guideline as to what the doctor should report 
regarding service rendered to the veteran over the previous 
thirty years.  The summary of treatment noted the date of 
first occurrence of dizziness in 1947, treated by Dr. 
Stageman.  It was noted that he was hospitalized at "St. 
Joseph's" hospital for five to six days for total loss of 
balance.  The veteran indicated that Dr. Overy should 
elaborate on hospitalization and indicate that those records 
were not available.  The veteran also indicated Dr. Overy 
should confirm that he had taken over the veteran's care when 
Dr. Stageman retired and that either he or St. Joseph Mercy 
Hospital recommended that the veteran go to Ford Hospital for 
a check up in 1949.  The veteran noted that his hearing 
problem had gotten progressively worse since he had moved and 
that an audiologist had told him that the problem was service 
related.

In September 1996, the veteran testified that during service, 
he served on the U.S.S. Mobile, which engaged in combat.  He 
stated that his assignment placed him within a foot of the 
guns and he was exposed to the noise when the guns were 
fired.  He testified that he experienced dizziness and a 
"thick headed" feeling after exposure to the noise.  He 
indicated that he sought treatment for complaints of 
temporary dizziness and headaches during service.  He stated 
that he did not have hearing loss at the time of discharge, 
but had some dizziness.  He testified that he went to work 
for Pontiac Motor Division 30 days after discharge but never 
had a physical examination.  He testified that approximately 
one year after discharge, in 1947, he suffered an attack of 
dizziness while driving and was treated at St. Joseph Mercy 
Hospital for loss of balance.  He stated that after discharge 
from the hospital he was treated by Dr. Stageman, who 
referred him to the Audiology Department at Ford Hospital.  
He indicated that he was unable to obtain the records of Dr. 
Stageman, who is now deceased.  He testified that from 1964 
to 1992 he was treated by Dr. Overy.  He indicated that from 
the time of treatment by Dr. Stageman until 1964, he did not 
receive treatment specifically for hearing loss.

The May 1997 lay statement of H.S. indicated that he was a 
Pharmacist Mate First Class and served with the veteran on 
the U.S.S. Mobile.  H.S. stated that he recalled the veteran 
was treated in sick bay due to five inch gun concussions.  It 
was noted that cotton and ear plugs were used as ear 
protection.

The May 1997 statement of R. M. indicated that he served with 
the veteran and was a pharmacist mate.  He stated that the 
veteran's calls to sick bay for earache problems were 
frequent due to the position he held on board the ship.  R. 
M. also stated that he recalled the gun position that the 
veteran held and the exposure to gunfire while in active 
service.

In August 1997, the veteran testified that he experienced 
headaches and dizziness when weapons were being fired.  He 
stated that the first audiogram was done in 1947 at St. 
Joseph Mercy Hospital but that hospital had informed him that 
those records had been destroyed.  He testified he saw Dr. 
Stageman and Dr. Overy between 1947 and 1960 and that Dr. 
Overy sent him to Ford hospital in 1960.  The veteran 
indicated that he was seeking service connection for hearing 
loss, tinnitus and vertigo or Meniere's disease.  He 
testified that he did not experience great hearing loss until 
1987 or 1988.  He stated that he first saw Dr. Lauter in 1996 
when he moved to Pennsylvania.  He testified that the 
statement of Dr. Lauter submitted at the hearing was based on 
the reported history of the veteran.  He indicated that he 
first saw Dr. Overy in the late 1950's for hearing loss and 
vertigo after Dr. Stageman retired.  The veteran stated that 
Dr. Overy indicated that he thought his complaints were due 
to infections of the gums.  He indicated that the records of 
Dr. Stageman and Dr. Overy were not available.

At the hearing, the veteran submitted a July 1997 statement 
of Dr. Lauter, waiving RO consideration of that evidence.  
Dr. Lauter opined that the veteran's hearing loss, tinnitus 
and vertigo were due to damage that occurred from his naval 
duties as a gunner and were not due to Meniere's disease.

The February 1998 Board opinion found that there was no 
evidence of any complaints, findings, or diagnoses of hearing 
loss in service.  The Board also noted that a March 1966 
audiogram was normal and that hearing loss was first shown on 
audiological evaluation in April 1995.

The Board's February 1998 decision was made under the old 
provisions of 38 U.S.C.A. § 5107 (West 1991), requiring that 
a claim be "well grounded."  If the claim was not well 
grounded, his appeal must fail and the Board had no duty to 
further assist him with the development of his claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provided that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

While there were private medical opinions which purported to 
find a nexus between the veteran's hearing loss, the Board 
found that those were based in reliance upon the veteran's 
own account of his medical history and service background (an 
inaccurate account and history) and that medical opinions 
based upon an inaccurate factual premise had no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, 
the Board denied the veteran's claim of entitlement to 
service connection as a not well-grounded claim, finding that 
no hearing loss was shown in service and no competent nexus 
was shown between his existing hearing loss and his service. 
The veteran has essentially alleged that the Board committed 
clear and unmistakable error by failing to take into account 
his status as a combat veteran of World War II.  In the 
February 1998 decision the Board failed to properly apply 38 
U.S.C.A. § 1154(b).  That statute required that the Board 
conduct a three-step analysis when a combat veteran sought 
benefits pursuant to the statute.

First, the Board must determine whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, the Board must determine whether the proffered 
evidence is "consistent with the circumstances, condition, 
or hardships of such service."  Third, if the first two 
inquiries are met, then the Board must accept the veteran's 
evidence as "sufficient proof of service-connection," even 
if no official record of such incurrence exists.  Thus, if a 
veteran satisfies the first two inquiries, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  This presumption is rebuttable only by 
clear and convincing evidence to the contrary.  Colette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Court has held that § 1154(b) did not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, 12 Vet. App. 188 (1999); Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Because there is 
a presumption of credibility as to all evidence submitted for 
purposes of rendering a claim well grounded, regardless of 
whether the veteran engaged in combat or not, application of 
38 U.S.C.A. § 1154(b) to the question of well groundedness 
has been described as "largely superfluous."  Arms v. West, 
12 Vet. App. at 195. 

The veteran's service records indicate that he received 14 
stars during the Philippine Liberation and the Asiatic-
Pacific Campaign.  Those stars provide sufficient indicia to 
indicate that the veteran did engage in combat with the enemy 
while in service.  Thus, the situation presented was one of a 
combat veteran seeking service connection.

The veteran provided satisfactory lay evidence, both from 
himself and fellow former servicemen, that he incurred noise 
exposure while in service.  There was also competent 
evidence, in the form of audiology examination reports, of a 
current hearing loss disability.  In its February 1998 
decision, the Board found, in essence that there was no 
competent evidence of a nexus between the noise exposure in 
service and the current hearing loss disability.

The Board in the February 1998 decision found that the 
private medical opinions relating the veteran's hearing loss 
to inservice noise exposure was not probative because they 
were based entirely upon the veteran's subjective history.  
Under the provisions of 38 U.S.C.A. § 1154(b), the veteran's 
report of inservice noise exposure would not have been 
entirely subjective.  However, the medical opinions linking 
hearing loss to service also reported the veteran's history 
that hearing loss was found in service or shortly thereafter.  

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background). 

At the time of the Board's 1998 decision there was no 
competent medical evidence of hearing loss during service or 
in the years immediately thereafter.  The veteran reported 
that there had been such findings, but his history 
constituted medical hearsay and not competent evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
Board had a basis for finding that medical opinions based on 
the veteran's self-reported history were of no probative 
value.

While it may have been error for the Board to decide the 
veteran's claim without explicitly considering the provisions 
of 38 U.S.C.A. § 1154(b), that error did not manifestly 
change the outcome.  Therefore, the motion claiming clear and 
unmistakable error is denied.


ORDER

The February 6, 1998, Board decision, which denied 
entitlement to service connection for hearing loss, was not 
clearly and unmistakably erroneous.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



